PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/199,135
Filing Date: 24 Nov 2018
Appellant(s): Yang, Linbo



__________________
Linbo Yang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner will identify Appellant’s arguments according to the pages on which they appear in the Appeal Brief filed February 7, 2021 (hereinafter, “the Brief.”)

On p. 3 of the Brief, Appellant asserts that “X-ray technology in DEHGHANNIRI and X-ray technology in WANG are mutually exclusive and incompatible to each other”. The Examiner disagrees for the reasons provided below.
On p. 4, Appellant argues that it is “well-known for people of ordinary skill in the art” that DehghanNiri “does not work at all with both CT and LDA,” and if DehghanNiri’s detector “is replaced by a LDA, it will not work at all.” The Examiner disagrees. First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Second, Appellant’s assertion is made without the support of any objective evidence or proof. Mere argument cannot take the place of evidence in the record. See MPEP 716.01(c).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Appellant is arguing from a flawed premise, because DehghanNiri contemplates “detection of subsurface defects” (see [0019]).
Appellant next admits that “Currently in CT market, vast majority of system would use a detector called X-ray flat panel 2D detector,” but asserts that “people of ordinary skill…will not recommend using a LDA…because of the fact that LDA is quite slow.” However, even assuming, arguendo, that LDAs are “quite slow,” it is well-settled that “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Indeed, Wang explicitly indicates that LDA is an alternative to flat-panel detectors. See [0023]: “Radiation detector 14 may include a flat panel x-ray detector,” and “In other examples, radiation detector 14 may include…a linear diode array (LDA).” Thus, Wang provides objective evidence that LDA detectors were regarded as an alternative to the flat-panel detectors Appellant admits are in widespread use.
Appellant next argues that “there is insufficient disclosure in WANG about details of LDA and there are no drawings about LDAs at all.” However, Appellant provides no objective evidence or proof that Wang’s disclosure is insufficient. Mere argument cannot take the place of evidence in the record. See MPEP 716.01(c) and 716.07.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained in the rejection, it would have been obvious to one of ordinary skill in the art to modify the system of DehghanNiri with the teachings of Wang in order to obtain a more detailed view of the interior of the part, and thereby detect defects which would otherwise be hidden. This is consistent with the understanding one of ordinary skill would have had based on Wang’s use of the word “tomography,” which is defined by Merriam-Webster’s Collegiate Dictionary, Eleventh Edition as including the meaning “a method of producing a three-dimensional image of the internal structures of a solid object (as the human body or the earth) by the observation and recording of the differences in the effects on the passage of waves of energy impinging on those structures” (emphasis added). With respect to the second point, Appellant provides no objective evidence or proof that the two references are mutually exclusive and, as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated 

Appellant’s remaining arguments are similar to or rely on the arguments addressed above, and are not persuasive for the reasons given above, mutatis mutandis.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Christopher Biagini/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
Conferees:

/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445
                                                                                                                                                                                                        /OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.